DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2021 and 03/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2, “the temperature range” lacks antecedent basis. Since claim 7 introduces a temperature range it is assumed claim 8 was meant to depend from claim 7 for the purposes of the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. [US 2008/0241684] in view of Andersen [WO 2004/049494]. 
With respect to claims 1, 10, and 15, Muraoka discloses an improved high energy density rechargeable battery [Fig. 1], comprising: a first electrode [positive or negative electrode]; a first current collector for transferring electrons [51 or 61]; a current interrupter interposed between the first electrode and the first current collector [PTC layers], wherein the current interrupter comprises a heat sensitive material configured to respond to an activation of at least a temperature trigger [PTC layers are response to temperature by increasing resistance with increased temperature], wherein the heat sensitive material forms a nonconductive gap between the first electrode and the first current collector and wherein the formation of the nonconductive gap electrically decouples the first electrode from the  first current collector [Claims 1, 2, 4 disclose collector, with temperature dependent decoupling of electrical connection; i.e. increase of resistance and/or melting; par. 0023; the resistance is raised so high an interruption of the current is caused preventing charge current from flowing further]; a second electrode having an opposite polarity of the first electrode [the other of the positive or negative electrode]; and a separator interposed between the first and the second electrode [insulating layer]. However, Muraoka fails to explicitly disclose the heat-sensitive material configured to generate a gas  upon activation of at least a temperature trigger, the gas forming the nonconductive gap.
Andersen teaches a battery utilizing a heat-sensitive material layer in the electrode for providing a safety means wherein activation of a temperature trigger comprises generating a gas, wherein the gas interrupts the connection between the current collector and the electrode by at least causing the electrode to delaminate from the current collector [claims 1, 4, and 8-9 and pages 3-6; the PTC includes a layer capable of generating a gas at a temperature above normal operating temperature] and wherein the electrode delaminating from the current collector forms a nonconductive gap between the electrode and the current collector by at least separating the electrode from the current collector [the decomposing of the layer will result in a delaminated nonconductive layer].
It is further noted that with respect to claim 15, the method claim simply states the material is “adapted to” generate a gas. An element that is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Muraoka to further include a gas producing layer as taught my Andersen to break the electrical connection for the benefit of providing an alternative interrupter that utilizes non electrical features (gas) capable of generating gas at a temperature above the normal operation temperature of the cell thereby increasing efficiency and reducing component space in the cell as stated by Andersen [page 4]. 

With respect to claims 2-5 and 7-9, Muraoka further discloses a current limiter [63], a second current collector [62], wherein the current limiter is interposed between the second electrode and the second current collector and/or the first electrode and first current collector [as illustrated in Fig. 2], wherein a resistivity of the current limiter is greater than an internal resistivity of the electrode at temperatures above a temperature range for standard operation and wherein the resistivity of the current limiter is less than the internal resistivity of the electrode at temperatures within the temperature range for standard operation and wherein the resistivity of the current limiter does not transition at temperatures within the temperature range for standard operation [the current interrupter has a resistivity corresponding to an engaged and disengaged configuration that is triggered at a certain increased temperature above a standard operation (see claims 4 and 6)].

With respect to claims 12-13, Muraoka further discloses the first electrode and first current collector are electrically coupled when the current interrupter is in an unengaged configuration, and wherein the nonconductive gap is formed between the first electrode and the first current collector when the current interrupter is in an engaged configuration [i.e. the “engaged” configuration is equated to the configuration when the PTC is actively limiting the current to stop flow during the high temperature regions, i.e. the material becomes engaged at high temperatures].

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. [US 2008/0241684] and Andersen [WO 2004/049494] as applied above, and further in view of Kobayashi et al. [US 2011/0217589]. 
With respect to claim 6, Muraoka and Anderson as applied above teach a current limiter and current interrupter simultaneously incorporated into a single protective layer [i.e. Anderson states the agent is coated], but fails to disclose being interposed by lamination. 
Lamination of electrode layers is well-known in the art. For example, Kobayashi discloses utilizing PTC elements wherein layers of a battery electrode are connected via lamination [abstract, par. 0004,0011].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Muraoka to laminate into a single protective layer between the electrode and collector the limiter and interrupter for the benefit of providing an alternative interrupter that utilizes non electrical features (gas) capable of generating gas at a temperature above the normal operation temperature of the cell thereby increasing efficiency and reducing component space in the cell as stated by Andersen [page 4] by using a well-known process of lamination to adhere the parts together in a strong and reliable manner thereby increasing the life of the battery. 

With respect to claim 14, Muraoka as detailed above discloses the engaging configuration at high temperatures, but fails to disclose lamination of the parts. Lamination of electrode layers is well-known in the art. For example, Kobayashi discloses utilizing PTC elements wherein layers of a battery electrode are connected via lamination [abstract, par. 0004,0011].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Muraoka to laminate into a single protective layer between the electrode and collector the limiter and interrupter for the benefit of providing an alternative interrupter that utilizes non electrical features (gas) capable of generating gas at a temperature above the normal operation temperature of the cell thereby increasing efficiency and reducing component space in the cell as stated by Andersen [page 4] by using a well-known process of lamination to adhere the parts together in a strong and reliable manner thereby increasing the life of the battery. 
Furthermore, as Anderson teaches the layer turning into a gas at the higher temperature threshold, it follows that the layer would become delaminated since a gas cannot by laminated to an electrode. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. [US 2008/0241684] and Andersen [WO 2004/049494] as applied above and further in view of Mao et al. [US 5,776,627].
With respect to claim 11, Muraoka fails to explicitly disclose the claimed voltage trigger, however, Mao teaches wherein the electrode is further configured to cause the formation of the nonconductive gap upon activation of a voltage trigger [abstract].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Muraoka as applied above to utilize the voltage trigger as taught my Mao to break the electrical connection for the benefit of protecting the battery from an overvoltage situation but inducing the disconnect at overvoltage levels. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,020,487, and over claims 1-14 of U.S. Patent No. 10,396,341, and over claims 1-16 of U.S. Patent No. 11,121,438. Although the claims at issue are not identical, they are not patentably distinct from each other because the current set of claims is in a broader form and includes at least the current interrupting device that is configured to generate a gas at a temperature trigger to form a nonconductive gap. Dependent claims have one-to-one correspondence, however, any differences between the claims would further be at least considered obvious in view of the references and rationale provided in the rejection below since all claims are currently rejected with prior art and not found to be novel. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859